
	

113 HR 4930 IH: Advancing Care for Exceptional Kids Act of 2014
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4930
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Barton (for himself, Ms. Castor of Florida, Ms. Herrera Beutler, Mr. Gene Green of Texas, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to provide States with the option of
			 providing services to children with medically complex conditions under the
			 Medicaid program and Children’s Health Insurance Program through a care
			 coordination program focused on improving health outcomes for children
			 with medically complex conditions and lowering costs, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Advancing Care for Exceptional Kids Act of 2014 or the ACE Kids Act of 2014.
		2.FindingsCongress finds the following:
			(1)Approximately 3,000,000 children in the United States suffer from medically complex conditions and
			 approximately 2,000,000 of such children are enrolled in State plans under
			 the Medicaid program under title XIX of the Social Security Act.
			(2)Such children account for an estimated 6 percent of Medicaid enrollees and approximately 40 percent
			 of children’s Medicaid spending is due to the severity of the illnesses of
			 such children.
			(3)The creation of nationally designated children’s hospital networks focused upon better coordination
			 and integration of care for such pediatric population will result in
			 improved health outcomes and savings under the Medicaid program and the
			 Children’s Health Insurance Program under title XXI of the Social Security
			 Act.
			3.Establishment of Medicaid and CHIP Care Coordination program for children with medically complex
			 conditions as Medicaid State option
			(a)MedicaidTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—
				(1)in section 1905(a) (42 U.S.C. 1396d(a))—
					(A)by striking and at the end of paragraph (27);
					(B)by redesignating paragraph (29) as paragraph (30); and
					(C)by inserting after paragraph (28) the following new paragraph:
						
							(29)items and services furnished under an MCCC program under section 1947 to eligible children enrolled
			 in an MCCC program under such section.; and
					(2)by adding at the end the following new section:
					
						1947.Medicaid Children’s Care Coordination programs for children with complex medical conditions
							(a)Establishment
								(1)In generalBeginning January 1, 2015, a State, at its option as a State plan amendment, may elect to provide
			 medical assistance for items and services furnished to eligible children
			 enrolled in an MCCC program that meets the requirements of this section.
			 As a condition on an eligible child’s receipt of medical assistance under
			 this title, the State shall require, under such an amendment, that the
			 eligible child be enrolled in an MCCC program that meets the requirements
			 of this section. 
								(b)MCCC program requirementsAn MCCC program meets the requirements of this section if the MCCC program—
								(1)coordinates, integrates, and provides for the furnishing of the full range of MCCC program services
			 to eligible children enrolled in the program;
								(2)enrolls eligible children in accordance with subsection (c);
								(3)is operating under a program agreement that meets the requirements of subsection (d); and
								(4)meets the pediatric network adequacy standards developed under subsection (e).
								(c)Eligibility determinations; assignment
								(1)EnrollmentSubject to the assignment requirements of paragraph (2), the enrollment and disenrollment of
			 eligible children in an MCCC program shall be carried out in accordance
			 with regulations issued by the Secretary and the applicable program
			 agreement.
								(2)Network assignment
									(A)In generalEligible children shall be prospectively enrolled in an MCCC program by initially assigning such
			 eligible children to a nationally designated children’s hospital network
			 for a period of not less than 90 days beginning on the date on which the
			 child is initially assigned to such hospital network.
									(B)Basis for initial assignmentSuch an assignment shall be based upon any of the following factors (or a combination thereof):
										(i)The prevalence of visits by the child to a pediatrician or other specialist who is participating in
			 the nationally designated children’s hospital network.
										(ii)The selection of the child’s family.
										(iii)The location of the primary residence of the child.
										(iv)The proximity of the child to regional referral networks established by the nationally designated
			 children’s hospital network.
										(C)Limitation on certain assignmentsAn assignment of a child under clause (iii) or (iv) of subparagraph (B) may only be made in the
			 case of a nationally designated children’s hospital network that offers
			 medical home access within 30 miles of the primary residence of the child.
									(D)ReassignmentFollowing the 90-day period referred to in subparagraph (A), the child may elect—
										(i)to be assigned to the nationally designated children’s hospital network of their choice that has an
			 MCCC program agreement in effect with respect to an MCCC program in which
			 the child is eligible to enroll; or
										(ii)to not participate in any MCCC program and receive care through enrollment in the State plan under
			 this title or the State child health plan under title XXI.
										(d) Program agreements
								(1)In generalThe Secretary, in close cooperation with the State administering agencies electing to provide the
			 medical assistance described in subsection (a), shall establish procedures
			 for entering into, extending, and terminating program agreements under
			 this section.
								(2)Terms
									(A)In generalA program agreement entered into under this section by the Secretary, a State administering agency,
			 and a nationally designated children’s hospital network shall provide for
			 each of the following terms:
										(i)The agreement shall designate the service area of the MCCC program that is the subject of the
			 agreement.
										(ii)The agreement shall be effective for a contract year, but may be extended for additional contract
			 years in the absence of a notice by a party to terminate, and is subject
			 to termination by the Secretary and the State administering agency at any
			 time for cause (as provided under the agreement).
										(iii)The agreement shall require that the nationally designated children’s hospital network submit care
			 management network and coverage plans to the Secretary that are centered
			 around medical home models and that describe the governance of the
			 network. 
										(iv)The agreement shall require the hospital network to meet all applicable requirements imposed by
			 State and local laws.
										(v)The agreement shall require such State, in the case of eligible children who are residents of the
			 State, to make payments to the hospital network, regardless of whether
			 MCCC program services are furnished to such eligible children in another
			 State.
										(vi)The agreement shall require that the standards and measures developed under subsection (e) be
			 applied to the hospital network, including measures requiring, with
			 respect to network adequacy standards, that the hospital network establish
			 such provider networks for primary, secondary, and tertiary care as are
			 necessary to ensure the adequate furnishing of MCCC program services to
			 eligible children enrolled in the MCCC program that is the subject of the
			 agreement. 
										(vii)The agreement shall require the hospital network to comply with the data collection and
			 recordkeeping requirements of subparagraph (C).
										(viii)The agreement shall require the hospital network to accept as payment any payment made using the
			 risk-based methodology developed under subsection (g). 
										(ix)The agreement shall contain such additional terms and conditions as the parties may agree to, so
			 long as such terms and conditions are consistent with this section.
										(B)Service area overlapIn designating a service area under subparagraph (A)(i), the Secretary (in consultation with the
			 relevant State administering agency) shall consider the impacts of
			 designating an area that is already covered under another program
			 agreement, for purposes of avoiding the unnecessary duplication of
			 services and the impairment of the financial and service viability of
			 another MCCC program.
									(C)Data and recordkeeping requirementsThe data collection and recordkeeping requirements under this subparagraph, with respect to a
			 nationally designated children’s hospital network, are as follows:
										(i)The hospital network shall collect claims data on claims submitted with respect to eligible
			 children who are furnished MCCC program services under an MCCC program.
			 Such data shall be reported in a standardized format and made available to
			 the public for purposes of establishing a national database on such
			 claims. 
										(ii)The hospital network shall maintain, and provide the Secretary and the State administering agency
			 access to, the records relating to the MCCC program operated by the
			 hospital network, including pertinent financial, medical, and personnel
			 records.
										(iii)The hospital network shall submit to the Secretary and the State administering agency such reports
			 as the Secretary finds (in consultation with the State administering
			 agency) necessary to monitor the operation, cost, and effectiveness of the
			 MCCC program operated by the hospital network.
										(3)Termination of agreementsThe Secretary shall issue regulations establishing the circumstances under which—
									(A)the Secretary or a State administering agency may terminate an MCCC program agreement for cause;
			 and
									(B)a nationally designated children’s hospital network may terminate such an agreement after
			 appropriate notice to the Secretary, the State administering agency, and
			 enrollees.
									(e)Quality assurance
								(1)Development of standards and measuresThe Secretary shall, in consultation with nationally designated children’s hospital networks and
			 national pediatric policy organizations (such as the Children’s Hospital
			 Association and the American Academy of Pediatrics)—
									(A)establish a national set of quality assurance and improvement protocols and procedures to apply
			 under MCCC programs;
									(B)develop pediatric quality measures;
									(C)develop pediatric network adequacy standards for access by eligible children to MCCC program
			 services; and
									(D)develop criteria for national pediatric-focused care coordination for eligible children.
									(2)Use of pqmp measuresIn carrying out subparagraph (A), the Secretary shall apply, to the extent applicable, child health
			 quality measures and measures for centers of excellence for children with
			 complex needs developed under this title, title XXI, and section 1139A and
			 take into account HEDIS quality measures as required under section
			 1852(e)(3) and other quality measures.
								(f)Standard Medicaid data set
								(1)In generalThe Secretary, the States, and the nationally designated children’s hospital networks shall
			 collaborate to obtain consistent and verifiable Medicaid Analytic Extract
			 data or a comparable data set and shall establish data-sharing agreements
			 to further support collaborative planning and care coordination for
			 medically complex children.
								(2)Claims analysisThe Secretary shall—
									(A)perform claims analysis on the data set developed under paragraph (1) to determine the utilization
			 of items and services furnished under an MCCC program to eligible
			 children; and
									(B)submit to Congress and make publicly available on the Internet site of the Centers for Medicare and
			 Medicaid services, a report on such claims in a standardized format for
			 purposes of building a national database.
									(3)Payment for reporting incentivesThe Secretary may provide for pay-for-reporting incentives during the first two years of any MCCC
			 program agreement entered into under this section to ensure participation
			 and analysis of consistent data under this paragraph to enable the
			 development of an appropriate risk-based payment methodology under
			 subsection (g).
								(g)Payments to nationally designated children’s hospital networks
								(1)In generalThe State plan shall provide for payment to nationally designated children’s hospital networks
			 pursuant to the terms of an MCCC program agreement using a risk-based
			 payment methodology (or methodologies) established by the Secretary in
			 accordance with this subsection.
								(2)Transition from fee-for-service to risk-based payment model
									(A)In generalPayment to nationally designated children’s hospital networks under this subsection shall be based
			 initially on a fee-for-service payment model and shall gradually
			 transition, over a 5-year period, to an equitable, risk-based payment
			 model using a methodology developed under paragraph (3). For the first two
			 years of such period, a nationally designated children’s hospital network
			 may receive, in addition to any fee-for-service payments made to such
			 hospital network, per capita care coordination payments with respect to
			 expenditures for items and services furnished to eligible children
			 enrolled in the MCCC program operated by the hospital network through
			 medical home programs and other care coordination activities for which an
			 all-inclusive payment model is more suitable than fee-for-service
			 reimbursement.
									(B)Data analysis during initial periodDuring the first two years of the implementation of an MCCC program, the Secretary shall analyze
			 data collected under subsection (f) for purposes of developing a
			 risk-based payment methodology that would be implemented beginning with
			 the third year of implementation of the MCCC program.
									(3)Development of risk-based payment methodologyThe Secretary shall develop payment methodologies under this subsection in coordination with the
			 Medicaid and CHIP Payment and Access Commission and the pediatric health
			 care provider community that—
									(A)take into account the data analyzed under paragraph (2)(B);
									(B)are actuarially sound, as determined by the Secretary and the relevant State administering agency,
			 in coordination with National Association of Insurance Commissioners,
			 using an actuarial methodology that is adopted using historic pediatric
			 claims data;
									(C)include—
										(i)a risk adjustment method, re-insurance system, and risk-corridor procedure to account for
			 variations in acuity of the eligible children enrolled in MCCC programs;
			 and
										(ii)a shared-savings component; and
										(D)may provide for an model for making payments other than payments made on a per-member, per-month
			 basis.
									(h)Waivers of requirementsWith respect to carrying out an MCCC program under this section, the following provisions of law
			 shall not apply:
								(1)Section 1902(a)(1), relating to statewideness.
								(2)Section 1902(a)(10), insofar as such section relates to comparability of services among different
			 population groups.
								(3)Sections 1902(a)(23) and 1915(b)(4), relating to freedom of choice of providers.
								(4)Section 1903(m)(2)(A), insofar as such section would prohibit a nationally designated children’s
			 hospital network from receiving certain payments.
								(5)Such other provisions of this title, title XVIII, sections 1128A and 1128B, and any provisions of
			 the Federal antitrust laws as the Secretary determines are inapplicable or
			 the waiver of which are necessary for purposes of carrying out an MCCC
			 program under this section.
								(i)Preemption of State law
									A State may not impose any requirement on the nationally qualified children’s hospital network’s
			 operation of an MCCC program under a program agreement that meets the
			 requirements of this section that is inconsistent with or would otherwise
			 impede the satisfaction by such hospital network of the requirements of
			 this section (including the requirements of such program agreement).
							(j)DefinitionsIn this section:
								(1)Eligible childThe term eligible child means, with respect to an MCCC program, an individual who is under the age of 18 and who—
									(A)is eligible for medical assistance under the State plan under this title or child health assistance
			 under the State child health plan under title XXI; and
									(B)has, or is at a heightened risk of developing, a chronic, physical, developmental, behavioral, or
			 emotional condition that—
										(i)affects two or more body systems;
										(ii)requires intensive care coordination to avoid excessive hospitalizations or emergency department
			 visits; or
										(iii)meets the criteria for medical complexity using risk adjustment methodologies (such as Clinical
			 Risk Groups) agreed upon by the Secretary in coordination with a national
			 panel of pediatric experts.
										(2)MCCC programThe term MCCC program means a Medicaid coordinated care program that provides eligible children with MCCC program
			 services through a nationally designated children’s hospital network in
			 accordance with a program agreement that meets the requirements of
			 subsection (d).
								(3)MCCC program servicesThe term MCCC program services means the full range of items and services for which medical assistance is available under a State
			 plan for children, including pediatric care management services and
			 pediatric-focused care coordination and health promotion, as specified in
			 the program agreement.
								(4)Qualified children’s hospitalThe term qualified children’s hospital means a children’s hospital that—
									(A)qualifies to receive payment under section 340E of the Public Health Service Act (relating to
			 children’s hospitals that operate graduate medical education programs); or
									(B)meets 3 or more of the following criteria:
										(i)Minimum pediatric dischargesThe hospital has at least 5,000 annual pediatric discharges (including neonates, but excluding
			 obstetrics and normal newborns) for the most recent cost reporting period
			 for which data are available.
										(ii)Minimum number of bedsThe hospital has 100 licensed pediatric beds, not including beds in neonatal intensive care units
			 but including beds in pediatric intensive care units and other acute care
			 beds.
										(iii)Access to pediatric emergency servicesThe hospital has access (through ownership or otherwise) to pediatric emergency services.
										(iv)Medicaid reliantAt least 30 percent of the pediatric discharges or inpatient days (excluding observation days) in
			 the hospital for the most recent cost reporting period for which data are
			 available were children eligible for medical assistance under this title
			 or for children’s health assistance under title XXI.
										(v)Affiliation with accredited pediatric residency training programThe hospital sponsors or is affiliated with a pediatric residency program that is accredited by the
			 Accreditation Council for Graduate Medical Education.
										(vi)Pediatric medical home programsThe hospital has established and implemented demonstrable pediatric medical home programs dedicated
			 to medically complex children.
										(5)Nationally designated children’s hospital networkThe term nationally designated children’s hospital network means a network of hospitals and health care providers—
									(A)anchored by a qualified children’s hospital or hospitals with principal governance responsibility
			 over the hospital network;
									(B)in which the full complement of health care providers needed to provide the best care for children
			 in the network participate; and
									(C)that represents the interests of physicians, other health care providers, parents of medically
			 complex children, and other relatives of such children.
									(6)Program agreementThe term program agreement means, with respect to a nationally designated children’s hospital network, an agreement, between
			 the hospital network, the Secretary, and a State administering agency for
			 the operation of an MCCC program by the hospital network in the State that
			 meets the requirements of this section.
								(7)State administering agencyThe term State administering agency means, with respect to the operation of an MCCC program in a State, the agency of that State
			 (which may be the single agency responsible for administration of the
			 State plan under this title in the State) responsible for administering
			 program agreements under this section..
				(b)Application under CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by adding at the
			 end the following new subparagraph:
				
					(P)Section 1947 (relating to Medicaid children’s care coordination programs for children with complex
			 medical conditions)..
			(c)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall make rules on the record, after opportunity for an
			 agency hearing to carry out the amendments made by this section in
			 accordance with sections 556 and 557 of title 5, United States Code.
			
